Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of A.R.H., a Child                    Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 67,697).
No. 06-14-00107-CV                                    Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
                                                      participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Kenneth Scott Baxley, pay all costs of this appeal.


                                                      RENDERED MAY 12, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk